UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1042


XUNXIAN LIU,

                    Plaintiff - Appellant,

             v.

MARY CATHERINE              BUSHNELL;        DAVID      SHURTLEFF;        EVELYN
LOMBARDO CUSSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Paul W. Grimm, District Judge. (8:18-cv-03468-PWG)


Submitted: April 16, 2020                                         Decided: April 21, 2020


Before GREGORY, Chief Judge, and WYNN and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Xunxian Liu, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Xunxian Liu appeals the district court’s order granting Defendants’ motion to

dismiss his claims stemming from his 2015 employment termination. We have reviewed

the record and find no reversible error. Accordingly, we affirm for the reasons stated by

the district court. See Liu v. Bushnell, No. 8:18-cv-03468-PWG (D. Md. Jan. 3, 2020). We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                            AFFIRMED




                                           2